DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in Amendment in which the following is noted: claim 1 is amended; the rejection of the claims traversed; and claims 9 – 10 and 13 – 20 are cancelled. Claims 1 – 8 and 11 – 12 are currently pending and an Office action on the merits follows.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 8 and 11 - 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  TANAKA et al; (Publication number: US 2008/0259016 A1), hereafter Tanaka.

Regarding claim 1:
	Tanaka discloses an output circuit of a driver (output circuit includes signal driver 20 and multiplexer 30; see Tanaka ABSTRACT and Figure 1), configured to drive a panel through a plurality of data lines (Tanaka Figure 1 -  signal lines X1- X12 driven by signal driver 20 and multiplexer), the output circuit comprising: 
 	a plurality of output buffers, configured to output data to the plurality of the data lines, wherein each of the plurality of output buffers is configured to output data to at least two data lines among the plurality of data lines (output buffers D1 – D6 are configured to provide data signals to the signal lines X1 – X12. Each of the output buffer D1 – D6 is connected to at least two signal lines; see Figure 1 of Tanaka); and 
 	a multiplexer, configured to be coupled between a second number of the plurality of data lines and a first number of the plurality of output buffers, configured to selectively couple each of the first number of the plurality of output buffers to one of the second number of the plurality of data lines at a time, wherein the first number is less than the second number (multiplexer 30 is coupled between the output buffers D1 – D6 and signal lines X1 – X12. The multiplexer selectively couples each of the 6 output buffers to one of the 12 signal lines X1 – X12 based on control signals CTL0 and CTL1; see Tanka Figure 1).
Regarding claim 2:
	Tanaka discloses the output circuit of claim 1, wherein the plurality of output buffers comprises: a first output buffer, configured to output data in a first polarity (Tanaka Figure 4 D1 outputs positive polarity “R1+” in first half output; and a second output buffer, configured to output data in a second polarity (Tanaka Figure 4 D2 output negative polarity “R2-“in first half output).

Regarding claim 6:
	Tanaka discloses the output circuit of claim 1,wherein the multiplexer comprises a plurality of switches, each coupled between the plurality of output buffers and one of the plurality of data lines (Tanaka Figure 1 multiplexer 30 includes switches in the form of transistors which are coupled between buffers D and signal lines X).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Lee et al; (Publication number: US 2003/0071779 A1), hereafter Lee.

Regarding claim 4:
	Tanaka does not disclose the output circuit of claim 1, wherein the multiplexer and the plurality of output buffers operate in a same voltage domain.

	It would have been obvious to modify Tanaka wherein the multiplexer and the plurality of output buffers operate in a same voltage domain, as claimed. Those skilled in the art would appreciate sufficiently assuring a pitch of an output pad on a printed circuit board (Lee [0023]).


Regarding claim 5:
	Tanaka does not disclose the output circuit of claim 1, wherein the multiplexer and the plurality of output buffers are implemented in a same chip, and the plurality of data lines are coupled to a plurality of output pins of the chip.
	However, Lee discloses a data driving apparatus and method for liquid crystal display. More specifically, Lee discloses a multiplexer 52 and buffer part 54 which are implemented on a same integrated (IC) 50 (Lee Figure 3 30).
	It would have been obvious to modify Tanaka wherein the multiplexer and the plurality of output buffers are implemented in a same chip, and the plurality of data lines are coupled to a plurality of output pins of the chip, as claimed. Those skilled in the art would appreciate sufficiently assuring a pitch of an output pad on a printed circuit board (Lee [0023]).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Ying Lieh Chen (Publication number: US 2011/0134093 A1), hereafter Chen.

Regarding claim 11:
	Tanaka does not disclose the output circuit of claim 1, wherein each of the plurality of output buffers is coupled to a plurality of latches.
	However, Chen discloses a system and method of driving a liquid crystal display. More specifically, Chen discloses wherein each of the plurality of output buffers is coupled to a plurality of latches (Chen Figure 3 – each buffer 316 is connected to a second latch 304).
	It would have been obvious to modify Tanaka wherein each of the plurality of output buffers is coupled to a plurality of latches, as claimed. Those skilled in the art would appreciate the ability to store image data in a low voltage latch circuit, thereby allowing a DAC to read image data without the need for an intermediate level shifter circuit (Chen [0027]).

Conclusion
Allowable Subject Matter
Claims 3, 7, 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MIHIR K RAYAN/Primary Examiner, Art Unit 2623